DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “a first output shaft and a second output shaft” is indefinite because it is unclear whether these are the same as, a part of, or distinct from the previously recited “first output and second output.”  For purposes of examination the output shafts will be interpreted as being the same as the outputs.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutelius (US 2016/0290424).
Regarding independent claim 1, Gutelius discloses a brake system (see Abstract, FIGS. 1-10) comprising: a first brake piston (40a) and a second brake piston (40b); a motor (50); a distributing assembly (48) that includes a first output (66a) and a second output (66b), the distributing assembly distributes torque or power from the motor to the first brake piston via the first output and to the second brake piston via the second output (see ¶¶ 0044-0046); and a deactivator (72a, 72b, 74a, 74b, 76a, 76b); wherein in a first operating configuration the deactivator is inactive and the distributing assembly distributes the torque or power to both of the first output and the second output such that a speed of the first output and the second output varies (see ¶ 0046), and wherein in a second operating configuration the deactivator is configured to deactivate the distributing assembly and the distributing assembly distributes the torque or power to both of the first output and the second output such that the speed of the first output and the second output is generally the same (see ¶ 0047).
Regarding claim 2, Gutelius discloses that the deactivator comprises a clutch (74a, 74b) (see ¶¶ 0046, 0047).
Regarding claim 3, Gutelius discloses that the deactivator is a one-way bearing (72a, 72b, 76a, 76b).
Regarding claim 4, Gutelius discloses that the first output and/or the second output rotates independently of the clutch in one direction (see ¶ 0046) and the first output and/or the second output rotates together with the clutch in another direction (see ¶ 0047).
Regarding claim 5, Gutelius discloses that the first output and/or the second output rotates independently of the one-way bearing in one direction (see ¶ 0046), and the first output and/or the second output rotates together with the one-way bearing in another direction (see ¶ 0047).
Regarding claim 6, Gutelius discloses that the distributing assembly comprises an input (56) for receiving the torque or power from the motor (see ¶ 0045); a first output shaft (66a); and a second output shaft (66b), wherein in the second operating configuration, the first output shaft and the second output shaft rotate together (see ¶ 0047).
Regarding claim 7, Gutelius discloses that in the first operating configuration, the first output shaft and the second output shaft are configured to rotate independently of one another (see ¶ 0046).
Regarding claim 8, Gutelius discloses that the deactivator comprises a nut (76a, 76b) and a shaft (70a, 70b).
Regarding claim 9, Gutelius discloses that the nut comprises a pocket that receives at least a portion of the shaft (see FIGS. 5, 6).
Regarding claim 10, Gutelius discloses that the nut and the shaft are keyed together to restrict or prevent independent movement of the shaft relative to the nut (see FIGS. 5, 6, keys (72a, 72b) and slots (76a, 76b)).
Regarding claim 11, Gutelius discloses that the deactivator (74a, 74b) is configured to contact the distributing assembly (84a, 84b) to generate friction to deactivate the distributing assembly (see ¶ 0047).
Regarding claim 12, Gutelius discloses that the deactivator is free of contact with the distributing assembly in the first operating configuration (see ¶ 0046).
Regarding claim 13, Gutelius discloses that the shaft comprises one or more engaging members (72a, 72b) that are configured to engage walls defining the pocket of the nut (see FIGS. 5, 6).
Regarding claim 15, Gutelius discloses a method comprising: applying a brake with a brake system that includes a distributing assembly (48) by distributing torque or power between two or more brake pistons (40a, 40b) such that a speed of the each of the two or more brake pistons varies (see ¶ 0046), and releasing the brake with the brake system by deactivating the distributing assembly and distributing the torque or power between the two or more brake pistons such that the speed of each of the two or more brake pistons is generally the same (see ¶ 0047).
Regarding claim 16, Gutelius discloses that the method comprises deactivating the distributing assembly with a deactivator (72a, 72b, 74a, 74b, 76a, 76b) during the releasing step (see ¶ 0047).
Regarding claim 17, Gutelius discloses that the deactivating step comprises generating friction between the deactivator and the distributing assembly (see ¶ 0047, friction generated between (74a, 74b) and (84a, 84b)).
Regarding claim 18, Gutelius discloses that the deactivator comprises a one way bearing (72a, 72b, 76a, 76b).
Regarding claim 19, Gutelius discloses that the deactivator comprises a nut (76a, 76b) and a shaft (70a, 70b).  
Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

November 9, 2022